SEPARATION AGREEMENT
 
This SEPARATION AGREEMENT (the “Agreement”) is entered into as of December 21,
2009, by and between QNB Corp., a Pennsylvania business corporation (the
“Company”), QNB Bank, a state chartered banking association (the “Bank”), and
Robert C. Werner (the “Executive”).
 
WHEREAS, the Bank is a wholly-owned subsidiary of the Company;
 
WHEREAS, the Executive has served as Executive Vice President and Chief
Operating Officer of the Company and the Bank;
 
WHEREAS, the Company and the Executive have mutually agreed that the Executive
shall no longer serve as Executive Vice President and Chief Operating Officer of
the Company and the Bank, and shall terminate employment with the Company and
the Bank; and
 
WHEREAS, the parties now desire to enter into this Agreement to, among other
things, set forth the terms and conditions relating to the termination of the
Executive’s employment.
 
NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:
 
1.           Separation from Employment
 
The Executive’s employment with the Company and the Bank ceased effective
November 23, 2009 (the “Termination Date”).  Effective as of the Termination
Date, the Executive no longer held his positions as Executive Vice President and
Chief Operating Officer of the Company and the Bank and did not hold any
position, office or title with the Company or the Bank after such date.
 
2.           Consideration and Other Compensatory Matters
 
(a)          Payments and Benefits.  In consideration of the Executive’s
agreement to (i) be bound by the covenants set forth in Section 4 and (ii) the
release of claims set forth in Exhibit A, the Executive shall receive the
following payments and benefits, to which he is not otherwise entitled:
 
(i)           The Company shall pay the Executive the total sum of $101,543.52,
less all applicable federal, state, and local taxes, and other withholdings, in
four installments.  The first installment of $16,923.92 shall be paid on January
1, 2010.  The second installment of $16,923.92 shall be paid on January 23,
2010,  The third installment of $16, 923.92 shall be paid on February 23,
2010.  The fourth installment of $50,771.76 shall be paid on or by March 12,
2010.

 
1

--------------------------------------------------------------------------------

 

(ii)          During the 6-month period following the Termination Date, the
Executive and his beneficiaries shall remain eligible to participate, on the
same terms and conditions as apply from time to time to the Company’s senior
executives generally, in the Company’s medical benefit plan; provided, however,
that such eligibility shall cease at such time as the Executive becomes eligible
to participate in a comparable plan of a subsequent employer; and provided,
further, that the Company shall have no obligation to continue to maintain
during such period any such plan, solely as a result of the provisions of this
Agreement.  If the Executive is precluded from participating in any such plan by
its terms or applicable law, the Company shall provide the Executive with
benefits that are reasonably equivalent to those that the Executive would have
received under such plan had he been eligible to participate therein.  The
continuation of the medical benefit plan under this Section shall not count
toward the coverage period required by Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (collectively, “COBRA”).  Executive’s
eligibility for COBRA continuation benefits shall begin on July 1, 2010.
 
(iii)        All stock options granted to the Executive pursuant to the
Company’s equity incentive plan(s) which are vested and outstanding as of the
Termination Date shall remain exercisable until the expiration of the term of
such stock options.  Subject to the foregoing restrictions, the Executive shall
be permitted to exercise the options pursuant to the methods permitted under the
applicable equity plan.
 
(iv)        The Executive shall receive payment of all fees and expenses related
to the provision of outplacement services through a firm of the Executive’s
choice, not to exceed $4,000; provided, however, that such outplacement
expenses: (i) must be incurred no later than the end of the second full calendar
year following the year of the Termination Date; and (ii) must be paid no later
than the end of the third full calendar year following the year of the
Termination Date.


(b)          Coverage under Directors and Officers Liability Policy.  The
termination of the Executive’s employment with the Company and the Bank shall
not affect the Executive’s coverage under the Company’s directors and officers
liability policy for acts or omissions by the Executive which occurred in the
course of the Executive’s performance of his duties and responsibilities on
behalf of the Company and the Bank, to the extent permitted and covered by such
policy.
 
(c)          Forfeiture of Unvested Stock Options.  In light of the Executive’s
termination of employment with the Company and the Bank, the Executive shall
forfeit all stock options granted to him pursuant to the Company’s equity
incentive plan(s) which are not vested as of the Termination Date.
 
(d)          No Additional Benefits or Perquisites.  The Executive acknowledges
and agrees that except as provided herein and in Exhibit A, the Executive’s
participation under any benefit plan, program, policy or arrangement sponsored
or maintained by the Company and any perquisites (including, without limitation,
any country club membership and the obligation to pay any country club
membership fees) shall cease and be terminated as of the Termination Date, and
the Executive’s entitlement to previously accrued benefits under any plan,
program, policy or arrangement (including but not limited to accrued life
insurance benefits) shall be governed by the terms thereof as if the Executive’s
employment with the Company and the Bank was involuntarily terminated without
“cause” (as such term may be defined in any of the Company’s benefit plans,
programs, policies or arrangements).  The Executive further acknowledges and
agrees that no payment made by the Company pursuant hereto is subject to any
employer matching obligation or any other employer contribution under any
benefit or deferred compensation plan, whether or not any such payment is
characterized as wages or compensation.

 
2

--------------------------------------------------------------------------------

 
 
3.           Release of Claims
 
Notwithstanding anything contained in this Agreement to the contrary, all
payments and benefits provided under this Agreement are subject to the
Executive’s execution and nonrevocation of the release of claims attached hereto
as Exhibit A (the “Release”).
 
4.           Covenants of Executive
 
In consideration of the payments and benefits under this Agreement, the
Executive agrees as follows:
 
(a)         Non-Disclosure.  The Executive will not at any time, except in
performance of his obligations to the Company hereunder or with the prior
written consent of the Company or as required by law, directly or indirectly,
reveal to any person, entity or other organization (other than the Company, or
its employees, officers, directors, shareholders or agents) or use for his own
benefit any confidential information (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business or affairs of the Company
or any of its subsidiaries or affiliates (such subsidiaries and affiliates
collectively “Affiliates”), including, without limitation, any information
concerning past, present or prospective customers, marketing, operating or
financial data, or other confidential information used by, or useful to, the
Company or any of its Affiliates and known (whether or not known with the
knowledge and permission of the Company or any of its Affiliates and whether or
not at any time prior to the Termination Date developed, devised, or otherwise
created in whole or in part by the efforts of the Executive) to the Executive by
reason of his employment by, shareholdings in or other association with the
Company or any of its Affiliates.  The Executive further agrees that he will
retain all copies and extracts of any written Confidential Information acquired
or developed by him during any such employment, shareholding or association in
trust for the sole benefit of the Company, its Affiliates and their successors
and assigns.  The Executive further agrees that he will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, he will promptly
return) any written Confidential Information or any copies or extracts
thereof.  Upon the request and at the expense of the Company, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 4(a).  The term “Confidential Information” shall not include information
that is or becomes generally known or available to the public other than as a
result of a disclosure by, or at the direction of, the Executive.  The
Executive’s agreements set forth in this Section 4(a) regarding Confidential
Information are independent of, and in addition to, his agreements set forth in
the rest of the Section 4 and shall not be construed either to enlarge or to
contract the scope of such other agreements.

 
3

--------------------------------------------------------------------------------

 
 
The Executive confirms that all Confidential Information is and shall remain the
exclusive property of the Company and its Affiliates.  All business records,
papers and documents kept or made by the Executive relating to the business of
the Company shall be and remain the property of the Company and its Affiliates.
 
(b)         No Solicitation.
 
(i)          Until the end of the one-year period following the Termination Date
(the “Restricted Period”), the Executive will not in any way, either alone or
through a third party, directly or indirectly, for the purpose of conducting or
engaging in any “Competing Business” (as hereinafter defined), call upon,
solicit, advise or otherwise do, or attempt to do, business with any person who
is, or was, during the then most recent 12-month period, a customer of the
Company or any of its Affiliates, or take away or interfere or attempt to take
away or interfere with any custom, trade, business, patronage or affairs of the
Company or any of its Affiliates.  Notwithstanding the foregoing, the Executive
shall be permitted to (A) engage in advertising or marketing campaigns, programs
or other efforts not primarily targeted to or at any customer of the Company or
any of its Affiliates and (B) respond to unsolicited inquiries.
 
(ii)         During the Restricted Period, the Executive will not in any way,
either alone or through a third party, hire or attempt to hire any person who
is, or was during the then most recent 12-month period, an employee, officer,
representative or agent of the Company or any of its Affiliates, or solicit,
induce, or attempt to solicit or induce any person who is an employee, officer,
representative or agent of the Company or any of its Affiliates to leave the
employ of the Company or any of its Affiliates, or violate the terms of their
contracts, or any employment arrangements, with it.
 
For purposes of this Section 4(b), the term “Competing Business” means any
business or activity which is directly in competition with any services or
products sold by, or any business or activity engaged in by, the Company or any
of its Affiliates within a 50-mile radius of any office or facility of the
Company or any of its Affiliates.
 
(c)         Non-Disparagement.  The Executive and the Company agree to refrain
from performing any act, engaging in any conduct or course of action or making
or publishing any statements, claims, allegations or assertions which have or
may reasonably have the effect of demeaning the name or reputation of the
Executive or the Company or any of its Affiliates, or any of its or their
employees, officers, directors, agents or advisors in their capacities as such
or which adversely affects (or may reasonably be expected adversely to affect)
the best interests (economic or otherwise) of any of them.  Nothing in this
Section 4(c) shall preclude the Executive or the Company from fulfilling any
duty or obligation that he or it may have at law, from responding to any
subpoena or official inquiry from any court or government agency, including
providing truthful testimony, documents subpoenaed or requested or otherwise
cooperating in good faith with any proceeding or investigation; or from taking
any reasonable actions to enforce such rights under this Agreement in accordance
with the dispute provisions specified in Section 8 hereof.

 
4

--------------------------------------------------------------------------------

 

(d)         Cooperation.  The Executive will reasonably cooperate with the
Company, at mutually convenient times and places, in connection with any
administrative, regulatory, or litigation proceedings or such like matters that
may arise in the future, as to matters regarding which the Executive may have
personal knowledge because of his employment with the Company and the Bank;
provided that in no event will the Executive be required to provide any such
cooperation if such cooperation is materially adverse to the Executive’s legal
interests.  Such cooperation will include providing information to the Company
and its attorneys with respect to any matter arising during or related to his
employment, making himself reasonably available to meet with Company personnel
and the Company’s attorneys, being interviewed by representatives of the
Company, and participating in such proceedings by deposition and testimony at
trial.  To the extent possible, the Company will limit the Executive’s
cooperation to regular business hours.  In any event, (i) in any matter subject
to this Section, the Executive will not be required to act against the
reasonable best interests of any new employer or new business venture in which
the Executive is an employee, partner or active participant and (ii) any request
for the Executive’s cooperation will take into account the Executive’s other
personal and business commitments.  The Company shall reimburse the Executive
for his reasonable out-of-pocket expenses (not including attorney’s fees, legal
costs, or lost time or opportunity) incurred in connection with such
cooperation.
 
(e)         Confidentiality of Agreement.  Unless and until this Agreement
becomes generally available to the public (other than as a result of disclosure
by, or at the direction of the Executive), the Executive agrees to maintain as
confidential, the terms and contents of this Agreement, except (i) as needed to
obtain legal counsel, financial, or tax advice, (ii)  to the extent required by
Federal, state, or local law or by order of court, or (iii) as otherwise agreed
to in writing by an officer of the Company.  The Executive agrees not to discuss
either the existence of or any aspect of this Agreement with any employee or
ex-employee of the Company.  The Executive agrees to maintain as confidential
the contents of the negotiations and discussions resulting in this Agreement,
except as permitted by clauses (i) through (iii) of the preceding sentence.
 
5.           Enforcement of Restrictions
 
(a)         Reasonableness.  The Executive hereby acknowledges that: (i) the
restrictions provided in this Agreement (including, without limitation, those
contained in Section 4 hereof) are reasonable in time and scope in light of the
necessity of the protection of the business of the Company; (ii) his ability to
work and earn a living will not be unreasonably restrained by the application of
these restrictions; and (iii) if a court concludes that any restrictions in this
Agreement are overbroad or unenforceable for any reason, the court shall modify
the relevant provision to the least extent necessary and then enforce as
modified.
 
(b)         Cessation of Payments and Benefits; Restitution.  If, during the
Restricted Period, the Executive, in the good faith judgment of the Company,
breaches, in any material respect, any of his obligations under Section 4, the
Company shall have the right, upon written notice to the Executive, to cease to
make any further payments or to provide any further benefits described in
Section 2(a).  In addition, upon such breach, the Company shall have the right
of restitution and/or offset of the payments and benefits provided under
Section 2(a) and the Executive shall have the obligation to disgorge such
payments and benefits.

 
5

--------------------------------------------------------------------------------

 
 
(c)         Injunctive and Other Relief.  The Executive recognizes and agrees
that should he fail to comply with the restrictions set forth herein, which
restrictions are vital to the protection of the Company’s business, the Company
will suffer irreparable injury and harm for which there is no adequate remedy at
law.  Therefore, the Executive agrees that in the event of the breach or
threatened breach by him of any of the terms and conditions of Section 4 hereof,
in addition to the remedies available under Section 5(b), the Company shall be
entitled to preliminary and permanent injunctive relief against him, or both,
with nominal bond or other security, and any other relief as may be awarded by a
court having jurisdiction over the dispute.  Such injunctive relief in any court
shall be available to the Company and its Affiliates in lieu of, or prior to or
pending determination in, any arbitration proceeding.  Further, the Executive
agrees that the Restricted Period shall be extended by a period of time equal to
any period during which the Executive shall be in breach of any of the covenants
set forth in Section 4.  The rights and remedies enumerated in this Section 5
shall be independent of each other, and shall be severally enforced, and such
rights and remedies shall be in addition to, and not in lieu of, any other
rights or remedies available to the Company in law or in equity.
 
6.           Return of Property
 
The Executive shall within five days following the Termination Date, diligently
locate all of the Company’s property within his possession and return to the
Company all of the Company’s property and information within his
possession.  Such property includes, but is not limited to, automobiles, credit
cards, computers, copy machines, facsimile machines, lap top computers, entry
cards, keys, building passes, computer software, manuals, journals, diaries,
files, lists, codes, documents, correspondence, and methodologies particular to
the Company and any and all copies thereof.  Moreover, the Executive is strictly
prohibited from destroying, obliterating or altering any of the Company’s
property covered by this Section 6, and the Executive is strictly prohibited
from making copies, or directing copies to himself through e-mail or other
transmission, of any of the Company’s property covered by this Section 6.  After
the Termination Date, the Executive agrees to promptly respond to any reasonable
request by the Company to return the Company property in his possession and/or
control, and the Executive further agrees that should he later discover any the
Company property in his possession and/or control, he will promptly return it to
the Company without a specific request by the Company to do so.
 
7.           Payment and Cure
 
If the Company defaults in timely payment on the due date of any payment or
amount due under this Agreement, the Executive shall give written notice of such
default to the person specified in or pursuant to this Agreement to receive
notice on behalf of the Company.  The Company shall have ten (10) days after the
receipt of such a notice of default to cure any payment default.

 
6

--------------------------------------------------------------------------------

 

8.            Arbitration
 
(a)         General.  Except as provided below, any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a single arbitrator in the Commonwealth of
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  Each party shall bear its own costs,
including legal fees and out-of-pocket expenses, incurred in connection with any
arbitration, and the party that does not prevail shall bear all expenses of the
arbitrator and all of the fees and costs charged by the American Arbitration
Association.
 
(b)         Claims Not Subject to Arbitration; Submission to Jurisdiction;
Service of Process.  The foregoing Section 8(a) shall not apply to an effort by
the Company to enforce, or to recover damages for a breach of, any provision of
Sections 4 or 5 hereof.  Any action or proceeding relating to any of those
provisions may be brought in the Court of Common Pleas of Bucks County,
Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania.  The Executive irrevocably (i) consents to the personal
jurisdiction of each of those courts in any action or proceeding relating to any
provision of Sections 4 or 5 hereof, (ii) agrees not to object to, or seek to
change, the venue of any such action or proceeding brought in any of those
courts, whether because of inconvenience of the forum or otherwise (but nothing
in this Section will prevent a party from removing an action or proceeding from
a state court to a Federal court sitting in that county), and (iii) agrees that
process in any such action or proceeding may be served by registered mail or in
any other manner permitted by the rules of the court in which the action of
proceeding is brought.
 
9.            Assignment
 
This Agreement shall not be assignable by any party hereto, except by the
Company to any successor in interest to the respective businesses of the
Company.
 
10.         Entire Agreement
 
The terms contained in this Agreement and the Release are the only terms agreed
upon by the Executive, the Company, and the Bank.  It is the express intent of
the parties that this Agreement fully integrates and expressly replaces any
other terms, conditions, conversations, discussions, or any other issues which
were discussed regarding the Executive’s employment with the Company and the
Bank, or for any and all reasons based on conduct which has occurred through the
date of executing this Agreement.  Any other conversations, promises, or
conditions which do not appear in this Agreement or the Release are waived or
rejected by agreement of the Executive, the Company, and the Bank.
 
11.         Successors, Binding Agreement
 
(a)         The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure by the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall constitute a material breach of
this Agreement.

 
7

--------------------------------------------------------------------------------

 

(b)         This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees.  The Company’s rights and
obligations under this Agreement shall inure to the benefit of and shall bind
the Company, its successors and assigns.  If the Executive should die while any
amount is payable to him under this Agreement if he had continued to live, all
such amounts shall be paid in accordance with the terms of this Agreement to his
devisee, legatee, or other designee, or, if there is no such designee, to his
estate.
 
12.         Severability
 
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.
 
13.         Notices
 
All notices and other communications hereunder shall be in writing.  Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company’s
records.  Notices sent to the Company should be directed to the attention of the
Company’s Chief Executive Officer.
 
14.         Counterpart Agreements
 
This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.
 
15.         Governing Law
 
This Agreement shall be governed by and construed under the internal laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.
 
16.         No Waiver
 
The Company’s waiver or failure to enforce any term of this Agreement on one
instance shall not constitute a waiver of its rights under this Agreement with
respect to any other violations.
 
17.         Application of Code Section 409A
 
The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and applicable guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes and penalties under Section 409A.  The Company
shall not be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Section 409A or any damages for failing to comply
with Section 409A.
 

--------------------------------------------------------------------------------

 
The parties have duly executed this Agreement as of the date first written
above.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


QNB CORP.
 
/s/ Thomas J. Bisko
By:  Thomas J. Bisko
Title: President and Chief Executive Officer
 
QNB BANK
 
/s/ Thomas J. Bisko
By:  Thomas J. Bisko
Title: President and Chief Executive Officer
 
EXECUTIVE
 
/s/ Robert C. Werner
By:  Robert C. Werner


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE AGREEMENT
 
THIS RELEASE AGREEMENT (this “Release Agreement”) is made as of this 21st day of
December, 2009, by and between QNB Corp. (the “Employer”) and Robert C. Werner
(the “Executive”).  In consideration of the mutual agreements set forth below,
the Executive and the Employer hereby agree as follows:
 
1.           Releases.
 
a.     In consideration of the payments and benefits required to be provided to
the Executive under the separation agreement between the Employer, QNB Bank (the
“Bank”), and the Executive, dated December, 2009, (the “Separation Agreement”)
and after consultation with counsel, the Executive, for himself and on behalf of
each of the Executive’s heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Executive Releasors”), hereby
irrevocably and unconditionally releases and forever discharges the Employer,
its subsidiaries, joint ventures and other affiliates, and each of its officers,
employees, directors, shareholders, and agents (collectively, the “Employer
Releasees”) from any and all claims (including claims for attorney’s fees),
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings, or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any Federal, state,
local, or foreign law, that the Executive Releasors may have, or in the future
may possess, arising out of (i) the Executive’s employment relationship with and
service as an employee, officer, or director of the Employer, its subsidiaries,
joint ventures and other affiliates, or the termination of the Executive’s
service in any and all of such relevant capacities or (ii) any event, condition,
circumstance, or obligation that occurred, existed, or arose on or prior to the
date hereof; provided, however, that the release set forth in this Section shall
not apply to (A) the payment and/or benefit obligations of the Employer or any
of its subsidiaries, joint ventures, and other affiliates, (collectively, the
“Employer Group”) under the Separation Agreement, (B) any Claims the Executive
may have under any plans or programs not covered by the Separation Agreement in
which the Executive participated and under which the Executive has accrued and
become entitled to a benefit, including, but not limited to, certain pension and
life insurance benefits, (C) any indemnification or other rights the Executive
may have in accordance with the governing instruments of any member of the
Employer Group or under any director and officer liability insurance maintained
by the Employer or any such group member with respect to liabilities arising as
a result of the Executive’s service as an officer and employee of any member of
the Employer Group or any predecessor thereof, (D) the Employee’s right to
receive unemployment compensation which the Company acknowledges it has not and
will not contest, (E) the Employee’s rights to any of his checking or savings
accounts with the Company, and (F) any rights which are not waivable by
law.  Except as provided in the immediately preceding sentence, the Executive
Releasors further agree that the payments and benefits as required by the
Separation Agreement shall be in full satisfaction of any and all Claims for
payments or benefits, whether express or implied, that the Executive Releasors
may have against the Employer or any member of the Employer Group arising out of
the Executive’s employment relationship and the Executive’s service as an
employee, officer or director of the Employer or a member of the Employer Group
or the termination thereof, as applicable.  Anything to the contrary
notwithstanding in this Release Agreement, nothing herein shall release the
Employer Releasees from any claims or damages based on (i) any Claims that arise
after the date of this Release Agreement, or (ii) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against the Executive as a result of any act or failure to act for
which the Employer and the Executive are jointly liable.

 
10

--------------------------------------------------------------------------------

 
 
b.     In consideration of the general release and other covenants of the
Executive herein, and after consultation with counsel, the Employer for itself
and on behalf of each of its majority owned subsidiaries and affiliated
companies and each of their officers, employees, directors, shareholders, and
agents (collectively, the “Employer Releasors”), hereby irrevocably and
unconditionally releases and forever discharges the Executive and each of the
Executive’s heirs, executors, administrators, representatives, agents,
successors and assigns (collectively, the “Executive Releasees”), from any and
all known Claims (but only to the extent of such known Claims) that the Employer
Releasors had, may have had or now has against the Executive Releasees, as of
the date of this Release Agreement by the Employer, arising out of or relating
to the Executive’s employment relationship, or the termination of that
relationship, with the Employer Group, including, but not limited to, any Claim
arising under any Federal, state, local, or foreign law.  Anything to the
contrary notwithstanding in this Release Agreement, nothing herein shall release
the Executive Releasees from any claims or damages based on (i) any Claims (or
further Claims) unknown to the Employer Releasors as of the date of this Release
Agreement, (ii) any Claims that arise after the date of this Release Agreement,
or (iii) any right the Employer may have to obtain contribution as permitted by
law in the event of entry of judgment against the Employer as a result of any
act or failure to act for which the Executive and the Employer are jointly
liable.
 
2.           Specific Release of Claims.  In further consideration of the
payments and benefits provided to the Executive under the Separation Agreement,
the Executive Releasors hereby unconditionally release and forever discharge the
Employer Releasees from any and all Claims that the Executive Releasors may have
in connection with the Executive’s employment or termination of employment,
arising under:
 
a.    Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans With Disabilities Act of 1990 (“ADA”),
the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993
(“FMLA”), and any similar Federal, state or local laws, including without
limitation, the Pennsylvania Human Relations Act, as amended and any other
non-discrimination and fair employment practices laws of any state and/or
locality in which the Executive works or resides, all as amended;
 
b.    the Fair Credit Reporting Act (“FCRA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”); and
 
c.    all common law Claims including, but not limited to, actions in tort and
for breach of contract, including, without limitation, Claims for incentive
payments and/or commissions, including but not limited to, Claims for incentive
and/or commission payments under any Employer incentive or commission plan,
Claims for severance benefits, all Claims to any non-vested ownership interest
in the Employer, contractual or otherwise, including but not limited to Claims
to unvested stock or stock options.

 
11

--------------------------------------------------------------------------------

 
 
This release applies to any and all Claims that the Executive may have relating
to rights, known or unknown to him, resulting from a change in ownership control
of the Employer, including, without limitation, rights pursuant to severance
agreements, severance plans, incentive plans, equity compensation plans, or any
other plan or agreement relating to the Executive’s employment.
 
Notwithstanding anything contained herein to the contrary, no portion of any
release contained in any section of this Release Agreement shall release the
Employer or the Employer Group from any Claims the Executive may have for breach
of the provisions of this Release Agreement or to enforce this Release
Agreement, that arise after the date of this Release Agreement, or to challenge
the validity of the Executive’s release of ADEA Claims.
 
By signing this Release Agreement, the Executive hereby acknowledges and
confirms the following: (i) the Executive was advised by the Employer in
connection with his termination of employment to consult with an attorney of his
choice prior to signing this Release Agreement and to have such attorney explain
to the Executive the terms of this Release Agreement, including, without
limitation, the terms relating to the Executive’s release of Claims arising
under this Section, and the Executive has in fact consulted with an attorney;
(ii) the Executive was given a period of not fewer than 21 days to consider the
terms of this Release Agreement prior to its signing; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Release Agreement.
 
3.           No Assignment of Claims.  The Executive represents and warrants
that he has not assigned any of the Claims being released hereunder.
 
4.           Complaints.  The Executive affirms that he has not filed any
complaint against any Employer Releasee with any local, state or Federal court
and agrees not to do so in the future, except for Claims challenging the
validity of the release of ADEA Claims.  The Executive affirms further that he
has not filed any claim, charge or complaint with the United States Equal
Employment Opportunity Commission (“EEOC”) or any state or local agency
authorized to investigate charges or complaints of unlawful employment
discrimination (together, “Agency”).  The Executive understands that nothing in
this Release Agreement prevents him from filing a charge or complaint of
unlawful employment discrimination with any Agency or assisting in or
cooperating with an investigation of a charge or complaint of unlawful
employment discrimination by an Agency; provided however that, the Executive
acknowledges that he may not be able to recover any monetary benefits in
connection with any such claim, charge, complaint or proceeding and disclaim
entitlement to any such relief.  Furthermore, if any Agency or court has now
assumed or later assumes jurisdiction of any claim, charge or complaint on the
Executive’s behalf against any Employer Releasee, the Executive will disclaim
entitlement to any relief.

 
12

--------------------------------------------------------------------------------

 

5.           Revocation.  This Release Agreement may be revoked by the Executive
within the seven-day period commencing on the date the Executive signs this
Release Agreement (the “Revocation Period”).  In the event of any such
revocation by the Executive, all obligations of the parties under this Release
Agreement shall terminate and be of no further force and effect as of the date
of such revocation.  No such revocation by the Executive shall be effective
unless it is in writing and signed by the Executive and received by the Employer
prior to the expiration of the Revocation Period.  In the event of revocation,
the Executive shall not be entitled to the payments and benefits under the
Separation Agreement, the receipt of which is conditioned on the Executive’s
execution of this Release Agreement.
 
6.           No Admission of Liability.  The Executive agrees that this Release
Agreement does not constitute, nor should it be construed to constitute, an
admission by the Employer of any violation of Federal, state, or local law,
regulation, or ordinance, nor as an admission of liability under the common law
or for any breach of duty the Employer owed or owes to the Executive.
 
7.           Representations and Warranties.  The Executive acknowledges and
agrees that (i) he is not aware of nor has he reported any conduct by any of the
Employer Releasees that violates any Federal, state, or local law, rule, or
regulation and (ii) in connection with offering the payments and benefits
provided under the Separation Agreement, the Employer has not provided to the
Executive, and has no obligation to provide to the Executive, any material
non-public information as defined in applicable Federal securities laws,
concerning the Employer.
 
8.           Confidentiality.  The Executive agrees to maintain as confidential,
the terms and contents of this Release Agreement, and the contents of the
negotiations and discussions resulting in this Release Agreement, except (i) as
needed to obtain legal counsel, financial, or tax advice, (ii) to the extent
required by Federal, state, or local law or by order of court (iii) as needed to
challenge the release of ADEA Claims or to participate in an Agency
investigation, or (iv) as otherwise agreed to in writing by an officer of the
Employer.  The Executive agrees not to discuss either the existence of or any
aspect of this Release Agreement with any employee or ex-employee of the
Employer.
 
9.           Violation.  If the Executive violates any provision of this Release
Agreement, the Employer will be entitled to the immediate repayment of all
payments and benefits paid pursuant to the Separation Agreement.  The Executive
agrees that repayment will not invalidate this Release Agreement and
acknowledges that he will be deemed conclusively to be bound by the terms of
this Release Agreement and to waive any right to seek to overturn or avoid
it.  If the Executive violates any provisions of this Release Agreement before
all of the payments and benefits under the Separation Agreement have been
provided, the Employer may discontinue any unpaid conditional payments and
benefits.
 
10.           Additional Damages Available for Violation. The Executive agrees
that the Employer will maintain all rights and remedies available to it at law
and in equity in the event the Executive violates any provision of this Release
Agreement.  These rights and remedies may include, but may not be limited to,
the right to bring court action to recover all consideration paid to the
Executive pursuant to this Release Agreement and any additional damages the
Employer may suffer as a result of such a breach.

 
13

--------------------------------------------------------------------------------

 

11.           Entire Agreement and Amendment.  This Release Agreement contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to the Executive’s waiver and release of Claims against the
Employer and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith.  This Release Agreement shall
be binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by a duly
authorized representative of the parties and their respective agents, assign,
heirs, executors, successors, and administrators.  No delay or omission by the
Employer in exercising any right under this Release Agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Employer on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.
 
12.           Applicable Law.  This Release Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to choice of law principles, and except as preempted by Federal
law.  Should any provision of this Release Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and the illegal or invalid part, term, or provision will be deemed not
to be a part of this Release Agreement.
 
13.           Assignment.  The Executive’s rights and obligations under this
Release Agreement shall inure to the benefit of and shall bind the Executive,
his heirs, administrators, representatives, executors, successors, beneficiaries
and assigns.  The Employer’s rights and obligations under this Release Agreement
shall inure to the benefit of and shall bind the Employer, its successors and
assigns.  The Executive may not assign this Release Agreement.  The Employer may
assign this Release Agreement.
 
14.           Severability.  If any provision of this Release Agreement is held
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue in full force and effect without being impaired or invalidated in
any way.
 
15.           Notices.  All notices and other communications hereunder shall be
in writing.  Any notice or other communication hereunder shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at the addresses
maintained in the Employer’s records.  Notices sent to the Employer should be
directed to the attention of its Chief Executive Officer.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
14

--------------------------------------------------------------------------------

 

The Executive is hereby advised that the Executive has up to twenty-one (21)
calendar days to review this Release Agreement and that the Executive should
consult with an attorney of the Executive’s choice prior to execution of this
Release Agreement.
 
The Executive agrees that any modifications, material or otherwise, made to this
Release Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration.
 
Having elected to execute this Release Agreement, to fulfill the promises and to
receive the payments and benefits under the Separation Agreement, the Executive
freely and knowingly, after due consideration, enters into this Release
Agreement intending to waive, settle and release all claims the Executive has or
might have against the Employer.
 
Statement by the Executive who is signing below.  By signing this Release
Agreement, I acknowledge that the Employer has advised and encouraged me to
consult with an attorney prior to executing this Release Agreement.  I have
carefully read and fully understand the provisions of this Release Agreement and
have had sufficient time and opportunity (over a period of 21 days) to consult
with my personal tax, financial and legal advisors prior to executing this
Release Agreement, and I intend to be legally bound by its terms.
 
IN WITNESS WHEREOF, the Employer (on its behalf and on behalf of the members of
the Employer Group) and the Executive, intending to be legally bound have
executed this Release Agreement on the day and year first above written.
 
QNB CORP.
 
/s/ Thomas J. Bisko
By:
Thomas J. Bisko
Title:
President and Chief Executive Officer
 
EXECUTIVE
 
/s/ Robert C. Werner
Robert C. Werner


 
15

--------------------------------------------------------------------------------

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF TWENTY-ONE DAY CONSIDERATION PERIOD

 
I, Robert C. Werner, understand that I have at least twenty-one (21) calendar
days to consider and execute this Release Agreement.  After having had the
opportunity to consult with counsel, however, I have freely and voluntarily
elected to execute this Release Agreement prior to the expiration of the
twenty-one (21) calendar day period.
 
/s/ Robert C. Werner
 
December 16, 2009
Robert C. Werner
 
Date


 
16

--------------------------------------------------------------------------------

 
